Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the gas manifold 8 and rotary joint 24 are out of alignment with the axis of rotation 21 in Treatment Zone D. This is in contrast to the priority document where the gas manifold 8 is concentrically located around the axis of rotation 21 throughout the length of the rotary kiln 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 15, “chlorine abreacts more quickly” should read “chlorine reacts more quickly”
Paragraph 16, “The average residence time if a particle” should read “The average residence time of a particle”
Paragraph 67, “directional arrow 24” should read “directional arrow 29” 
Paragraph 67, “5a” should read “51”
Paragraph 69, “rotary joint 29” should read “rotary joint 24”
Paragraph 71, “attaching a plug 83” should read “attaching a plug 81”
Paragraph 76, “rotary joint 29” should read “rotary joint 24”
Paragraph 76, “direction of rotation 24” should read “direction of rotation 29”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the front and the rear wall opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider any gas manifold with at least a partial separation along its length that substantially reads on claim 5 as being closed, at least in part. 
Regarding claims 8-9 and 16-17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of substantive examination, Examiner will consider “wherein the rotary tube preferably comprises unheated end-face end portions, and in that the front separating element and the rear separating element are each arranged in an unheated end-face end portion” as not necessarily required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 17, all of the limitations of claim 17 can be found verbatim in claim 16, from which it depends. Therefore, claim 17 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 5637284 A), hereinafter Sato, in view of Hornung et al. (JP 4413494 B2), hereinafter Hornung.
Regarding Claim 1, Sato teaches a method for treating pourable, inorganic grain (Column 1 Lines 5-7, “The present invention relates to an advanced process for refining (the term "purification" is used sometimes as a synonym for "refining" hereinafter) quartz powder”) in a heated rotary tube that rotates about an axis of rotation and surrounds a treatment chamber (Column 2 Lines 18-21, “The refining process according to the present invention comprises purifying the quartz powder by continuously transferring quartz powder inside a rotating cylindrical quartz glass tube (referred to hereinafter as a rotary kiln)” wherein the quartz powder is heated as per Column 3 Lines 1-2, “The quartz powder introduced into the rotary kiln through the material feed pipe is heated”) that is divided into a plurality of treatment zones (A; B; C; D) (Column 2 Lines 23-24, “The inside of the rotary kiln is separated into at least three chambers”) by separating elements (Column 2 Lines 27-33, “The chambers provided inside the rotary kiln … are preferably separated with sectioning plates each having an opening. Because the rotary kiln is tilted and rotated, the quartz powder can be tumbled and transferred sequentially from a chamber to another”), the plurality of treatment zones including at least one reaction zone (C) (Figure 1, reaction zone 2), the method comprising: 
supplying the grain to the treatment chamber at a grain inlet side (Column 2 Lines 56-58, “An inlet for feeding the starting material … [is] provided to the pre-heating chamber inside the rotary kiln”); 
transporting the grain, in a grain transport direction (Column 2 Lines 31-33, “Because the rotary kiln is tilted and rotated, the quartz powder can be tumbled and transferred sequentially from a chamber to another”), to a grain outlet side (Column 2 Lines 61-63, ”an outlet for the quartz powder product are provided to the gas desorption chamber”); and 
exposing the grain to a treatment gas (Column 3 Lines 4-7, “The quartz powder is then brought into contact with the chlorine-containing gas supplied from the reaction gas supply pipe at a temperature in a range of from 1,000.degree. to 1,300.degree. C. for the purification thereof”); 
But fails to teach wherein spent treatment gas is suctioned out of the reaction zone (C) by a gas manifold, which rotates about the longitudinal axis thereof.
However, Hornung teaches wherein spent treatment gas is suctioned out of the reaction zone (C) by a gas manifold (Paragraph 8, “As yet another example alternative, in order to carry out the vacuum treatment in the kiln 12, the opening 22 and the perforated plate 24 can be used to aspirate the reaction zone 10” i.e. gas is removed from the reaction zone 10 via the opening 22 of the shaft 20), which rotates about the longitudinal axis thereof (Paragraph 8, “A screw 16 is rotatably mounted in the kiln 12 along its longitudinal axis. The screw shaft 20 is hollow” Thus, the shaft 20 and associated features are rotatably mounted in the kiln 12 along its longitudinal axis).
Sato and Hornung are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to implement the central hollow screw shaft 20 with opening 22 as a gas inlet to the interior portion of the rotary kiln. The screw shaft 20 would be made to rotate along with the sectioning plates of Sato, and cooperate with the existing gas inlets and outlets to provide and remove gas to the reaction zone in accordance with Paragraph 8 of Hornung. Annotated Figure 1 shows the general configuration of the added screw shaft. This would provide the predictable result and benefit of allowing for heating to occur from the interior of the rotary kiln, as suggested by Paragraph 8 of Hornung, “The screw shaft 20 is hollow, and a second heating means 18 such as an electric resistor is provided in the inner space thereof”.

    PNG
    media_image1.png
    277
    782
    media_image1.png
    Greyscale

Annotated Figure 1

Furthermore, the central shaft of Hornung is interfaced with a screw 16 that rotates in the interior of the kiln. In the kiln of Sato, the screw 16 of Hornung would be replaced with the existing sectioning plates 5 and 6. As evidence but not relied on, per se, in the instant prior art rejection, this feature known to those skilled in the art supports the modification as per Paragraph 33 of Kimbel et al. (WO 2017062949 A1, as cited in Applicant’s 5/12/2020 IDS), where an agitator 138 has a shaft 144 with baffles 146. The baffles can be either in the form of a plurality of discs or an auger, analogous to the sectioning plates of Sato and the screw of Hornung, respectively and as shown in figures 3 and 4 of Kimbel et al.
Regarding Claim 2, modified Sato teaches the method according to claim 1, wherein the spent treatment gas is suctioned out of the gas manifold (Sato Column 4 Lines 38-41, it is understood gas desorption pipe 18 would remove the gas from the interior of the hollow shaft 20 of Hornung) by a rotationally fixed suction pipe (Sato Figure 1, gas desorption pipe 18 is a rotationally fixed suction pipe).
Regarding Claim 3, modified Sato teaches the method according to claim 2 further comprising using a suction pipe (Sato Figure 1, gas desorption pipe 18), which protrudes into the gas manifold (When the screw shaft 20 of Hornung is added to the rotary kiln of Sato, it is supported by the sectioning plates. Therefore, the screw shaft 20 would be on the outside of the pipes 13 and 18, i.e. the gas desorption pipe 18 would protrude into the screw shaft 20 of Hornung).
Regarding Claim 4, modified Sato teaches the method according to claim 1, wherein the treatment gas is introduced into the gas manifold at the grain outlet side (Sato Column 4 Lines 59-65, “The mixed gas was supplied to the reaction chamber 2 by a pipe 13 … The direction of flow of the mixed gas is indicated by arrow 14” where in Annotated Figure 1, the gas flow 14 can be seen to enter the screw shaft via pipe 13 near the grain outlet pipe 17) and is conveyed from one chamber (A; B; C; D) to the next chamber (Sato figure 1, the mixed gas is supplied at pipe 13 and moves through the chambers from left to right until being removed by desorption pipe 18) counter to the grain transport direction (Sato figure 1, it is understood the grain travels from feeding hopper 11 to outlet pipe 17 and the mixed gas travels from pipe 13 to desorption pipe 18, in the opposite direction as the quartz powder) and emerges from the gas manifold, into the reaction zone (C), through at least one gas outlet opening (Hornung Paragraph 8, “The surface of the shaft, a plurality of sintered plates 24 or metal or ceramic inlay Ai (fitted Included product) is provided with holes, it can be gas enters the reaction zone 10”), and spent treatment gas enters the gas manifold again, from the reaction zone (C), through at least one gas inlet opening (Hornung Paragraph 8, “As yet another example alternative, in order to carry out the vacuum treatment in the kiln 12, the opening 22 and the perforated plate 24 can be used to aspirate the reaction zone 10”).
Regarding Claim 5, modified Sato teaches the method according to claim 4, wherein the gas manifold is closed, at least in part, between the front and the rear wall opening (In the device of modified Sato, it is desirable to have the reaction chamber 2 both supplied with gas and aspirated. Since the screw shaft of Hornung is used to supply and remove gas, it is understood that one of ordinary skill in the art would recognize that two consecutive screw shafts with a partition between them could be used to achieve this effect, one for supplying gas to and one for aspirating gas from the reaction chamber 2).
Regarding Claim 6, modified Sato teaches the method according to claim 1, wherein the gas manifold is rotationally fixed to at least one separating element (When the screw shaft 20 of Hornung is added to the rotary kiln of Sato, Annotated Figure 1, it is supported by the sectioning plates), and in that the separating elements each comprise a transfer opening (Sato Column 4 lines 19-25, “An opening 7 is provided to the sectioning plate 5 between the pre-heating chamber 1 and the reaction chamber 2 at an aperture ratio of 15%, and another opening 8 was provided to the sectioning plate 6 between the reaction chamber 2 and the gas desorption chamber 3 at an aperture ratio of 35%”) for allowing grain to pass through from one zone (A; B; C; D) to the next zone (Sato Column 1 lines 63-65, “… transferring the starting quartz powder sequentially from a chamber to another”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) as applied to claim 1 above, and further in view of Goldblatt et al. (US 20100028239 A1), hereinafter Goldblatt.
Regarding Claim 7 modified Sato teaches the method according to claim 6, 
But fails to teach wherein the separating elements are equipped with a grain baffle that plunges into the grain as a result of the rotation of the rotary tube and transports entrained grain to the transfer opening in the process.
However, Goldblatt teaches wherein the separating elements are equipped with a grain baffle (Figures 3 and 4, first reactor plate 160 equipped with fins 162a-d) that plunges into the grain as a result of the rotation of the rotary tube and transports entrained grain to the transfer opening in the process (Figure 3, it is understood that as the reactor plate rotates within the kiln, Paragraph 43, “each plate is preferably secured to the interior surface of the reactor wall 155”, the grain feed is fed through the opening, Paragraph 42).
Modified Sato and Goldblatt are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the sectioning plates of Sato to implement fins adjacent to their openings, as taught by Goldblatt. This would provide the predictable result and benefit of promoting a steady and constant material transfer, as suggested by Goldblatt in Paragraph 43, “This particular arrangement of reactor plates in the reactor 140 has been discovered to promote steady and constant material transfer through the reactor, while enabling desired residence times and sufficient heating of feed to occur”.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) as applied to claim 1 above, and further in view of the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) and Goldblatt (US 20100028239 A1) as applied to claim 7 above, and further in view of the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016).
Regarding Claims 8 and 9, modified Sato teaches the method according to claims 6 and 7, respectively and as set forth above, wherein a front separating element is arranged downstream of the grain inlet side (Sato figure 1, sectioning plate 5, downstream of feeding hopper 11) and a rear separating element is arranged upstream of the grain outlet side (Sato figure 1, sectioning plate 6, upstream of outlet pipe 17), viewed in the grain transport direction (Sato figure 1, grain flows from feeding hopper 11 to outlet pipe 17),
But fails to teach the front separating element and/or the rear separating element are made from opaque quartz glass, wherein the rotary tube preferably comprises unheated end-face end portions, and in that the front separating element and the rear separating element are each arranged in an unheated end-face end portion.
However, Continental Trade teaches the front separating element and/or the rear separating element are made from opaque quartz glass (Milky/Opaque/Satin quartz glass, when applied to the rotary kiln of modified Sato results in parts that are made of quartz glass being selectively made of opaque quartz glass).
Modified Sato and Continental Trade are considered to be analogous because they are both in the same field of applied quartz glass materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotary kiln of Sato to implement opaque quartz glass, as taught by Continental Trade, in a quartz glass sectioning plate of the rotary kiln, Sato Column 4 line 19, “… quartz glass sectioning plates 5;6”. This would provide the predictable result and benefit of promoting different temperatures in adjacent treatment chambers, as suggested by Continental Trade, “Opaque quartz glass, due to the scattering of light in the micropores, is a very good thermal insulator, blocks infrared (IR) radiation, has a microporous structure with a high density and smooth surface. It is opaque, it can be used at high temperatures (constant operating temperature up to 1100 ° C) and chemically aggressive environments”.
Regarding Claim 10, modified Sato teaches the method according to claim 1, wherein the gas manifold comprises a length portion that protrudes out of the rotary tube at the grain outlet side (Annotated Figure 1, pipe 13, which is substantially a part of the gas manifold, extends out from the rotary kiln on the same side as the grain outlet pipe 17).
But fails to teach in that at least the length portion is made of opaque quartz glass.
However, Continental Trade teaches at least the length portion is made of opaque quartz glass (“opaque quartz tubes” wherein the tube 13 of modified Sato could be formed of this material).
Modified Sato and Continental Trade are considered to be analogous because they are both in the same field of applied quartz glass materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotary kiln of Sato to implement an opaque quartz glass tube, as taught by Continental Trade, as the mixed gas inlet pipe 13. This would provide the predictable result and benefit of insulating the mixed gas inlet, as suggested by Continental Trade, “Opaque quartz glass, due to the scattering of light in the micropores, is a very good thermal insulator, blocks infrared (IR) radiation, has a microporous structure with a high density and smooth surface. It is opaque, it can be used at high temperatures (constant operating temperature up to 1100 ° C) and chemically aggressive environments.”.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2).
Regarding Claim 11, Sato teaches a rotary tube for treating pourable, inorganic grain (Column 2 Lines 18-21, “The refining process according to the present invention comprises purifying the quartz powder by continuously transferring quartz powder inside a rotating cylindrical quartz glass tube (referred to hereinafter as a rotary kiln)”), which tube is rotatable about an axis of rotation that is inclined relative to the horizontal (Column 4 Lines 25-26, “The resulting rotary kiln 4 was set by tilting it at an angle of about 4.degree.”), and which tube surrounds a treatment chamber for receiving the grain (Figure 1, rotary kiln 4 surrounding a number of chambers for receiving quartz powder 10), which chamber is divided into a plurality of treatment zones (A; B; C; D) (Column 2 Lines 23-24, “The inside of the rotary kiln is separated into at least three chambers”) by separating elements (Column 2 Lines 27-33, “The chambers provided inside the rotary kiln … are preferably separated with sectioning plates each having an opening), the plurality of treatment zones including at least one reaction zone (C) (Figure 1, reaction zone 2), the rotary tube comprising: 
a grain inlet side for introducing the grain into the treatment chamber (Figure 1, feeding hopper 11); 
a grain outlet side for discharging the grain from the treatment chamber (Figure 1, outlet pipe 17); 
a gas inlet for introducing a treatment gas into the reaction zone (C) (Figure 1, pipe 13 delivering mixed gas 14); and 
a gas outlet for removing spent treatment gas from the treatment chamber (Figure 1, desorption pipe 18); 
But fails to teach wherein the gas outlet comprises a gas manifold that rotates about the longitudinal axis thereof.
However, Hornung teaches wherein the gas outlet comprises a gas manifold (Paragraph 8, “As yet another example alternative, in order to carry out the vacuum treatment in the kiln 12, the opening 22 and the perforated plate 24 can be used to aspirate the reaction zone 10” i.e. gas is removed from the reaction zone 10 via the opening 22 of the shaft 20) that rotates about the longitudinal axis thereof (Paragraph 8, “A screw 16 is rotatably mounted in the kiln 12 along its longitudinal axis. The screw shaft 20 is hollow” Thus, the shaft 20 and associated features are rotatably mounted in the kiln 12 along its longitudinal axis).
Sato and Hornung are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato to implement the central hollow screw shaft 20 with opening 22 as a gas inlet to the interior portion of the rotary kiln. The screw shaft 20 would be made to rotate along with the sectioning plates of Sato, and cooperate with the existing gas inlets and outlets to provide and remove gas to the reaction zone in accordance with Paragraph 8 of Hornung. Annotated Figure 1 shows the general configuration of the added screw shaft. This would provide the predictable result and benefit of allowing for heating to occur from the interior of the rotary kiln, as suggested by Paragraph 8 of Hornung, “The screw shaft 20 is hollow, and a second heating means 18 such as an electric resistor is provided in the inner space thereof”


    PNG
    media_image1.png
    277
    782
    media_image1.png
    Greyscale

Annotated Figure 1: Copied from the above rejection to claim 1

Furthermore, the central shaft of Hornung is interfaced with a screw 16 that rotates in the interior of the kiln. In the kiln of Sato, the screw 16 of Hornung would be replaced with the existing sectioning plates 5 and 6. As evidence but not relied on, per se, in the instant prior art rejection, this feature known to those skilled in the art supports the modification as per Paragraph 33 of Kimbel et al. (WO 2017062949 A1, as cited in Applicant’s 5/12/2020 IDS), where an agitator 138 has a shaft 144 with baffles 146. The baffles can be either in the form of a plurality of discs or an auger, analogous to the sectioning plates of Sato and the screw of Hornung, respectively and as shown in figures 3 and 4 of Kimbel et al.
Regarding Claim 12, modified Sato teaches the rotary tube according to claim 11, wherein the gas outlet comprises a suction pipe (Sato Figure 1, gas desorption pipe 18) that protrudes into the gas manifold (When the screw shaft 20 of Hornung is added to the rotary kiln of Sato, it is supported by the sectioning plates. Therefore, the screw shaft 20 would be on the outside of the pipes 13 and 18, i.e. the gas desorption pipe 18 would protrude into the screw shaft 20 of Hornung) or adjoins the gas manifold without direct contact (Optional limitation, see mapping to alternative).
Regarding Claim 13, modified Sato teaches the rotary tube according to claim 11, wherein the gas manifold comprises a tube longitudinal axis that extends coaxially to the axis of rotation of the rotary tube (Annotated figure 1, the screw shaft is coaxially located about the rotary kiln 4’s central axis 12. Sato Column 4 lines 35-36 state, “the rotary kiln 4 is rotated around its central axis 12”, likewise, the screw shaft rotates around the central axis 12).
Regarding Claim 14, modified Sato teaches the rotary tube according to claim 11, wherein the gas inlet is provided at a gas inlet end of the gas manifold which is located at the grain outlet end of the rotary tube (Sato Column 4 Lines 59-65, “The mixed gas was supplied to the reaction chamber 2 by a pipe 13 … The direction of flow of the mixed gas is indicated by arrow 14” where in Annotated Figure 1, the gas flow 14 can be seen to enter the screw shaft via pipe 13 near the grain outlet pipe 17).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) as applied to claim 11 above, and further in view of Goldblatt (US 20100028239 A1).
Regarding Claim 15, modified Sato teaches the rotary tube according to claim 11, wherein the gas manifold is rotationally fixed to at least one separating element (When the screw shaft 20 of Hornung is added to the rotary kiln of Sato, Annotated Figure 1, it is supported by the sectioning plates), and in that the separating elements each comprise a transfer opening (Sato Column 4 lines 19-25, “An opening 7 is provided to the sectioning plate 5 between the pre-heating chamber 1 and the reaction chamber 2 at an aperture ratio of 15%, and another opening 8 was provided to the sectioning plate 6 between the reaction chamber 2 and the gas desorption chamber 3 at an aperture ratio of 35%”) for allowing grain to pass through (Sato Column 1 lines 63-65, “… transferring the starting quartz powder sequentially from a chamber to another”) and through which opening the gas manifold extends (Annotated Figure 1, screw shaft passes through openings 8 and 7), and in 
But fails to teach that the separating elements are equipped with a grain baffle which is designed to plunge into the grain as a result of the rotation of the rotary tube and to transport entrained grain to the transfer opening in the process.
However, Goldblatt teaches separating elements are equipped with a grain baffle (Figures 3 and 4, first reactor plate 160 equipped with fins 162a-d) which is designed to plunge into the grain as a result of the rotation of the rotary tube and to transport entrained grain to the transfer opening in the process (Figure 3, it is understood that as the reactor plate rotates within the kiln, Paragraph 43, “each plate is preferably secured to the interior surface of the reactor wall 155”, the grain feed is fed through the opening, Paragraph 42).
Modified Sato and Goldblatt are considered to be analogous because they are both in the same field of processing materials via rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the sectioning plates of Sato to implement fins adjacent to their openings, as taught by Goldblatt. This would provide the predictable result and benefit of promoting a steady and constant material transfer, as suggested by Goldblatt in Paragraph 43, “This particular arrangement of reactor plates in the reactor 140 has been discovered to promote steady and constant material transfer through the reactor, while enabling desired residence times and sufficient heating of feed to occur”.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 5637284 A) in view of Hornung (JP 4413494 B2) and Goldblatt (US 20100028239 A1) as applied to claim 15 above, and further in view of the attached non-patent literature to Continental Trade (Note an accessibility date of 4/15/2016).
Regarding Claim 16, modified Sato teaches the rotary tube according to claim 15, wherein a front separating element is arranged downstream of the grain inlet side (Sato figure 1, sectioning plate 5, downstream of feeding hopper 11) and a rear separating element is arranged upstream of the grain outlet side (Sato figure 1, sectioning plate 6, upstream of outlet pipe 17), viewed in the grain transport direction (Sato figure 1, grain flows from feeding hopper 11 to outlet pipe 17), 
But fails to teach the front separating element and/or the rear separating element are made from opaque quartz glass, wherein the rotary tube preferably comprises unheated end-face end portions, and in that the front separating element and the rear separating element are each arranged in an unheated end-face end portion.
	However, Continental Trade teaches the front separating element and/or the rear separating element are made from opaque quartz glass (Milky/Opaque/Satin quartz glass, when applied to the rotary kiln of modified Sato results in parts that are made of quartz glass being selectively made of opaque quartz glass).
	Modified Sato and Continental Trade are considered to be analogous because they are both in the same field of applied quartz glass materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotary kiln of Sato to implement opaque quartz glass, as taught by Continental Trade, in a quartz glass sectioning plate of the rotary kiln, Sato Column 4 line 19, “… quartz glass sectioning plates 5;6”. This would provide the predictable result and benefit of promoting different temperatures in adjacent treatment chambers, as suggested by Continental Trade, “Opaque quartz glass, due to the scattering of light in the micropores, is a very good thermal insulator, blocks infrared (IR) radiation, has a microporous structure with a high density and smooth surface. It is opaque, it can be used at high temperatures (constant operating temperature up to 1100 ° C) and chemically aggressive environments”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9446377 B1, grain transport baffles 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762